DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 25-50, as well as the species of VH CDRs 50, 72, and 52, VL CDRs 53, 71, and 55, VH SEQ ID NO: 11 and VL SEQ ID NO: 42 in the reply filed on 4 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 7, 11-14, and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 45 is withdrawn as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021. 
Claims 1-3, 7, 11-14, 16-41, 45-48, and 50-52 are pending. Claims 25-41, 46-48, and 50-52 are under examination and have been examined to the extent they read on the elected sequences above. 
Specification
The title of the invention is not descriptive of the elected invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Anti-CD47 Methods and Compositions for Treatment of Cancer”.
Claim Objections
s 35-36 are objected to because of the following informalities: the claims recite the “method of any one of claim 25”. The phrase “any one of” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25-40 and 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 25, this claim is drawn to methods of treating cancer comprising administering a genus of CD47 binding antibodies with a VH region at least 90% or more identical to the sequence set forth in at least one of SEQ ID NOs: 5-30, and a VL region at least 90% or more identical to the sequence set forth in at least one of SEQ ID NOs: 31-47. Fulfillment of the written description for a claimed genus may be shown by sufficient description of a representative number of species (MPEP 2163(II)(A)(3)(a)(ii)). In the specification, applicant presents several antibodies that are species of this 
Regarding claims 26-40, 46-48 and 50, these claims depend from claim 25 but do not further limit the genus of combinations of sequences that may be present, and are therefore rejected under the same written description basis as claim 25. 
Regarding claim 51, this claim is drawn to a narrower genus comprising administration of an antibody with VH regions and VL regions selected from shorter lists (as well as combinations of VH and VL 90% or more identical to the sequences recited). This genus still comprises combinations of VH and VL beyond the species present in the specification (Table 1, p. 29-30), in addition to comprising sequences in which the CDRs have been altered, so this claim is also rejected under essentially the same written description basis as claim 25. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 27, 30-32, 36, 38-41, 46-48, and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grosveld et al in USPGPUB 2017/0081407 (cited in IDS of 26 September 2019; hereafter Grosveld). 
Regarding claim 25, Grosveld teaches a method of treating or preventing cancer in a subject in need thereof, comprising administering to the subject an anti-CD47 antibody (claim 14). Grosveld further teaches wherein the composition is administered with an opsonizing antibody molecule (claim 19), and further wherein that opsonizing molecule is an anti-CD20 antibody molecule (Claim 20, 21), and particularly wherein the antibody molecule is rituximab (Claim 22). Grosveld further teaches that anti-CD47 antibodies usable in therapeutic interventions of Grosveld include AB6.12, AB6.12-IgG1, AB6.12-IgG4P, and AB6.12-IgG4PE (paragraph 149), and further teaches that SEQ ID NO:27 and SEQ ID NO: 28 of Grosveld, which are identical to instant SEQ ID NO: 11 (one of SEQ ID NO: 5-30) and SEQ ID NO: 42 (one of SEQ ID NO: 31-47), are the heavy and light chain variable regions of AB6.12-IgG4PE (Sheet 47, p. 69 of document).  
Regarding claim 27, Grosveld further teaches that methods of the invention may include one or more additional therapies, and recites wherein these therapies may include radiation therapy or chemotherapy (paragraph 193). 

Regarding claims 31 and 32, Grosveld further teaches wherein the cancer may be acute myeloid leukemia or non-Hodgkin’s lymphoma (paragraph 52). 
Regarding claim 36, Grosveld further discloses wherein the effective amount of anti-CD47 antibody is in the 0.1 mg/kg to 100 mg/kg range, and further teaches that human dosage can be optimized in a Phase I escalation study designed to run from 0.5 mg/kg to 20 mg/kg (i.e., a study design involving administration at both 0.5 mg/kg and 20 mg/kg, at the very least), such that Grosveld teaches administration at 20 mg/kg (paragraph 186). 
Regarding claims 38-40, Grosveld discloses an example in which anti-CD47 is administered in a mouse subject in combination with rituximab without proteosome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (paragraph 225). 
Regarding claim 41, all of these CDRs are present in the sequence of AB6.12-IgG4PE taught as the anti-CD47 antibody by Grosveld (see claim 25 rejection above and Grosveld SEQ ID NO: 27 and 28 on sheet 47, p. 69). The instant specification acknowledges these CDRs are present in antibody AB6.12 in paragraphs 117-118.  
	Regarding claims 46-47, Grosveld further teaches wherein the AB6.12 antibody is in the IgG1, IgG4P, or IgG4PE format (paragraph 149). 
Regarding claim 48, Grosveld further teaches that for therapeutic use, an antibody preferably is combined with a pharmaceutically acceptable carrier, meaning buffers, carrier, and excipients suitable for use in human beings and animals (paragraph 167), and that therefore antibody molecule compositions of Grosveld can comprise suitable excipients, such as buffers (i.e., pharmaceutically acceptable carriers; paragraph 168). Grosveld further teaches that pharmaceutical compositions can be 
Regarding claim 50, Grosveld further teaches that the subjects and patients of Grosveld may preferably include mammals, and more preferably humans (paragraph 185), such that Grosveld teaches wherein the subject is human. 
Regarding claims 51-52, Grosveld further teaches wherein the antibody has the combination of instant SEQ ID NO: 11 and instant SEQ ID NO: 42, as described in the claim 25 rejection above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claims 25, and 31-32 above, and further in view of Weissman et al in US Patent 8,758,750 (2014; hereafter Weissman).
Regarding claims 26, 34, and 35 as discussed above, Grosveld teaches the method of claim 25, on which claim 26 and 35 depend, as well as the method of claim 32, on which claim 34 depends, as well as the method of claim 31, on which claim 32 depends. Grosveld does not teach wherein the rituximab is administered prior to the antibody that binds to CD47 or antigen-binding fragment thereof or wherein the subject has been previously treated with rituximab, or wherein the non-Hodgkin’s lymphoma is relapsed or refractory
Weissman, related art in the field of synergistic treatment of cancer with CD47 antibodies (abstract) discloses that combination therapy with two or more mAbs possesses advantages compared with monotherapies, with one of the disclosed advantages being that antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer with anti-CD47 antibody and rituximab, by particularly treating in a population in which rituximab resistant/refractory NHL has been observed, in order to take advantage of an increased likelihood of eliminating cancer cells with epitope variants or epitope loss associated with rituximab-refractory/resistant NHL, as taught by Weissman. It will be appreciated that the prior identification of the patient population as having rituximab refractory/resistant NHL would involve treating wherein rituximab has been administered prior to the antibody that binds to CD47 and wherein the subject has previously been treated with rituximab (as claimed in claim 26 and claim 35) and wherein the non-Hodgkin’s lymphoma is refractory (as claimed in claim 34). 
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claim 25 and 27 above, and further in view of Sehn et al in J Clin Oncol. 2005 Aug 1;23(22):5027-33 (hereafter Sehn).
Regarding claim 28, as described above, Grosveld teaches the method of claim 27, on which claim 28 depends, and the method of claim 25, on which claim 27 depends. Grosveld does not teach wherein the method further comprises an additional anti-cancer agent.
Sehn teaches that the combination of cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) has been the standard therapy for diffuse large B-cell lymphoma (DLBCL) (abstract). Sehn further teaches that there is a dramatic improvement of outcome after adoption of a treatment policy combining CHOP and rituximab for all patients with advanced-stage DLBCL (p. 5031, 1st column, 1st paragraph), and concludes that their study confirms the advantage of a combined chemotherapy-immunotherapy approach for patients with DLBCL (p. 5032, 2nd Column, 1st paragraph) such that Sehn 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer comprising administration of anti-CD47, rituximab, and radiation or chemotherapy by further adding additional chemotherapy agents as taught by Sehn, in view of Sehn’s teaching that that multiple chemotherapy combined with immunotherapy can have a beneficial result and more particularly a combination of multiple chemotherapeutic agents with rituximab results in improved outcomes.  
Regarding claim 29, Grosveld further teaches wherein the cancer treated is a hematological cancer (paragraph 52). 
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claims 25, 31, and 32 above, and further in view of Smith in Oncogene (2003) 22, 7359–7368 (hereafter Smith). 
Regarding claim 33, as described above, Grosveld teaches the method of claim 32, on which claim 33 depends, as well as claim 31, on which claim 32 depends, and claim 25, on which claim 31 depends. Grosveld does not teach wherein the non-Hodgkin’s lymphoma is CD20 positive. 
Smith teaches that Rituximab targets CD20, and has the effect of clearing both normal and malignant CD20-positive cells (p. 7359, 2nd column, 2nd paragraph, lines 24-40). Smith further teaches that use of rituximab has expanded to use against virtually any CD20-positive non-Hodgkin’s lymphoma (p. 7359, 1st column, 1st paragraph of “Introduction”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating non-Hodgkin’s lymphoma with anti-CD47 and rituximab by particularly treating wherein the non-Hodgkin’s lymphoma is CD20 positive, in view of Smith’s disclosure that rituximab targets CD20 and has the effect of clearing CD20 positive cells, such that it would be . 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Grosveld as applied to claim 25 above, and further in view of Onrust et al in Drugs 1999 July; 58 (1): 79-88 (hereafter Onrust).
Regarding claim 37, as described above, Grosveld teaches the method of claim 25, on which claim 37 depends. Grosveld does not teach wherein the rituximab is administered to the subject at a dose of 300, 325, 350, 375,400, 425, 450, or 500 mg/m2.
Onrust discloses that 375 mg/m2 is the recommended dosage of rituximab (p. 79, table “Features and properties of rituximab”), and further discloses that chemotherapy plus rituximab 375 mg/m2 produced significantly more lymphoma cell-free progenitor cell harvests than chemotherapy alone. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Grosveld by administering rituximab at 375 mg/m2, in view of Onrust’s teaching that this is the recommended dosage and that this dosage was effective in producing lymphoma cell-free progenitor cell harvests when combined with chemotherapy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647